DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the RCE filled 2/10/2021.
Claims 1-9 and 11-21 are pending.
Claims 1-9 and 11-21 are rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/2021 has been entered.

Response to Arguments
Applicant's arguments/amendments with respect to the 35 U.S.C. 103 rejection has been considered, however the amendments do not overcome the prior rejection and/or arguments are unpersuasive.
Applicant alleges in page 11 of the remarks that "Ougarov et al. does not state that the indicated point data and non-point data are stored together on an industrial controller as a data tag. Instead, Ougarov et al. obtains the non-point data from a source that is separate from the point data. See, for example, paragraphs [0069] and [0074] of Ougarov et al" and in page 14 of the remarks that "This architecture described in Ougarov et al. does not suggest storage on an industrial controller of data tags corresponding to respective basic information data types, each having a field for storing a current value of the data tag and one or more metadata fields that store user-defined metadata for the data tag as set forth in amended independent claim 1". 
Examiner respectfully disagrees. Examiner notes that the claims do not recite such limitations of storing data tags on an industrial controller. Claim 1 recites "industrial control program that references data tags defined in the memory...”. Claim 1 suggests that data tags are defined in memory which does not mean that it is stored. Further, Ougarov discloses in paragraph [0030-0031] "Database 29 may comprise base data structures and cache data structures according to some embodiments. The data structures may comprise tables, object instances, and/or any other structure for storing data that is or becomes known. The data structures may store or otherwise be associated with point data, non-point data or any other desired data. According to some embodiments, the data of database 29 is generated by and/or received from systems of back-end environment 10. These systems may include, but are not limited to plant floor production systems 12, enterprise resource planning data systems 14, industrial automation systems, SCADA systems, general data acquisition systems, and plant data historians. The base data structures of database 29 may store data received by application environment 20 from one or more data sources of back-end environment 10. Specific data to be stored in a base data structure or a cache data structure may be defined by an administrator or other user of application environment 20. The cache data structures of database 29 may store data that is also stored in one or more of the base data structures of database 29." Thus, Ougarov discloses that data structures in database 29 store point and non-point data. See also Fig.7-8 which shows the point data, non-point data, and data tags that have current data field. Examiner also notes that James is relied upon for teaching Odometer data type; Ougarov is relied upon for teaching rate data type; and Spriggs is relied upon for teaching state data type and maintained.
	Examiner notes that McGreevy is no longer relied upon for teaching any of the limitations in claim 1 due to the amendments (removal of “the rollover value defining a value of the cumulative quantity at which the cumulative quantity will return to zero”).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2020 has being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ougarov et al (U.S. Patent Application Publication 2006/0161597 “Ougarov”) in view of James et al (U.S. Patent Application Publication 2016/0299999 “James”) in view of Spriggs et al (U.S. Patent No. 6,421,571 “Spriggs”).

Regarding claim 1, Ougarov teaches An industrial controller (Fig.1 and Fig.7; “the data of database 29 is generated by and/or received from systems of back-end , comprising:
a memory that stores executable components ("a medium storing processor-executable process steps" [0009]); and
a processor, operatively coupled to the memory, that executes the executable components ("A connector comprises processor executable process steps to populate such an object instance with the particular data." [0028]; "Each browsing client 32 may comprise processor-executable process steps executed by a respective user device." [0036]), the executable components comprising:
	a program execution component configured to execute an industrial control program ("A connector comprises processor executable process steps to populate such an object instance with the particular data." [0028]) that references data tags defined in the memory that respectively conform to one of a set of basic information data types ("FIG. 7 illustrates a block diagram of an exemplary mechanism for association of point data 1110 to non-point data 1112. In one aspect, the information may arise from a plurality of informational sources 1204 shown by way of example as instruments or devices 1205 including an exemplary pump 206 and exemplary motor 1207. The informational sources 1204 may further comprise point data sources 1208 associated with a particular instrument or device 1205 including for example; registers, gauges, monitors, or probes from which point data 1110 may be generated and subsequently fetched or acquired. Non-point data 1112 may also be , wherein 
a data tag, of the data tags (Fig.8 shows tag 305 with a current value 330 stored), comprises a field for storing a current value of the data tag ("data structures used to store and manipulate both point data and non-point data in a cohesive manner. Point data may be characterized as current, real-time, or value data often associated with one or more instruments, components, or portions of a manufacturing, industrial, commercial, or other system." [0071]; "The Current Value field 1330 (as well as other tag component members 1322) may store a wide variety of point data information including current temperatures, speeds, pressures, and other real-time/near real-time information which are desirably monitored and refreshed at a relatively high frequency" [0092];) and one or more metadata fields that store user-defined metadata for the data tag, the one or more metadata fields specific to a basic information data type of the data tag ("Specific data to be stored in a base data structure or a cache data structure may be defined by an administrator or other user of application environment 20." [0031]; "the tag component definition provides a logical framework for associating point data 1110 and non-point data 1112 in a user-selectable/configurable manner" [0102]; See Fig.8 and 9); and 
the set of basic information data types comprise at least two of… a rate data type (Fig.9A shows tag component members 1322 associated with point data 110 and non-point data 1112; "One or more "Tag" value connections 1320 may further be defined for selected point data associated tag component members 1322 that are determined to change relatively frequently (e.g. current value or set point)" [0089]; Fig.9A shows data for pump and conveyor, which are an industrial asset) comprising a third metadata field defining a maximum value of a rate associated with the industrial asset ("NAME, HLIMIT, LLIMIT, EUINT, and DESC reflect fields of the non-point data database 1405 that may be mapped to appropriate member names 1482 associated with particular component members 1322 for tags 1305 within the tag collection 1310. Information may thus be extracted from the non-point data database 1405 and used to populate the TagName, hiLimit, lowLimit, Units, and Description component members 1322 of the appropriate Tag 1305." [0105]); Fig.9A shows values for hiLimit which is interpreted as a maximum valye)…;
the set of basic information data types comprise at least two of an odometer data type comprising a first metadata field defining a rollover value of a cumulative quantity associated with an industrial asset… (James: "column 502 that provides a list of performance metrics relating to the performance of the power plant represented by the predefined power plant model. For each of the performance metrics included in column 502, a corresponding performance metric value is provided in column 504. Column 506 describes the unit of measurement corresponding to each performance metric included in the column 502." [0046]; Fig.5 shows Net Steam Cycle Power and Net Gas Turbine Power which are interpreted as cumulative quantity values. The appropriate units are also displayed in 506; "The asset data 406 represents and describes each asset in the power plant represented by the predefined power plant model 400, and includes property data 408 describing properties of each asset. Each asset type may have different sets of properties." [0040]);
	Ougarov and James are analogous art because they are from the same field of endeavor of visualization of industrial data. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Ougarov with the odometer data type of James. One of ordinary skill in the art would have been motivated to make this modification in order to accurately and efficiently model the plant model since "The complexity of these power plant systems often requires considerable time to configure the properties and 
	The combination of Ougarov and James does not appear to explicitly disclose state data types, event data type, and control output signals. However, Spriggs teaches 
a state data type ("Parametric alarms are alarms that are defined by using Boolean logic to combine a variety of conditions into one event which is preferably assigned a Severity. The types of conditions that can be used in a parametric event include measurement location Statuses (e.g., Not Ok), measurement values (e.g., Direct Amplitude=5), date/time and Schedules" [Col.10, lines 40-45]) comprising a second metadata field defining names of available states associated with the industrial asset ("The types of conditions that can be used in a parametric event include measurement location Statuses (e.g., Not Ok), measurement values (e.g., Direct Amplitude=5), date/time and Schedules" [Col.10, lines 42-45]; "the bargraph views 166 can show current values via nomenclature 179 and graphically show current status nomenclature (e.g. ok, not ok, alert, danger, alarm and no data)" [Col.15, lines 50-53]), an event data type ("an event manager object 132 is a Special plot presentation that displays an event manager view 262 of both system and alarm events. System events are specific events in time that refer to the health and operation of the System 10." [Col.20, lines 30-35]) comprising a fourth metadata field defining one or more event names of an instantaneous event or a persistent event associated with the industrial asset ("the user can associate each asset or node in the enterprise with a name and with a tag. Next, each machine asset can be populated with instrumentation assets by using menus, which associate further assets to the Selected machine asset, listing of all events associated with the system 10 for the specified time frame can be quickly accessed. Events include alarms, diagnostic Statuses, asset events (such as startup shutdown), and configuration events" [Col.21, lines 2-5]); and an I/O control component configured to control output signals in accordance with the industrial control program (Spriggs: "the industrial plant asset management System 10 includes...a relational database with input and output interfaces" [Col.28, lines 61-65]; "Data exporter modules 300 are interfaces that allow the System 10 to communicate with control and automation Systems including third party control and automation Systems." [Col.6, lines 62-64]; "The event processor module 36 controls the writing of events to the event list 85 of the system 10." [Col.12, lines 22-23]; "A portable control module 146 controls uploads and downloads of routes to and from a portable data collector. The user can configure and manage the portable data collector through the portable control module 146." [Col.21, lines 64-67]).
Ougarov, James, and Spriggs are analogous art because they are from the same field of endeavor of visualization of industrial data. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Ougarov and James with the data type and output control of Spriggs. One of ordinary skill in the art would have been motivated to make this modification in order to allow “the user to incorporate machinery asset condition information in operational and maintenance Systems, and to incorporate many types of information relating to machinery asset conditions” (Spriggs, [Col.2, lines 22-25]).
Regarding claim 2, Ougarov further teaches a configuration component configured to set metadata values of the one or more metadata fields in accordance with user-defined metadata configuration input data ("the fields 1410 of the table 1405 correspond to a NAME field (identifier string) 1415, an ID field (identifier number) 1420, a HLIMIT field (high limit) 1425, a LLIMIT field (low limit) 1430, an EUNIT field (unit associated with point data) 1435, and a DESC field (informational) 1440. Each field may be configured as desired and may for example represent string data or numerical values (real, integer, etc)." [0096]; "Specific data to be stored in a base data structure or a cache data structure may be defined by an administrator or other user of application environment 20." [0031]; "the tag component definition provides a logical framework for associating point data 1110 and non-point data 1112 in a user-selectable/configurable manner" [0102]).

Regarding claim 3, Ougarov further teaches a user interface component configured to receive, from a device configuration application executing on a client device, configuration data that defines the industrial control program, the data tags, and the user-defined metadata ("One feature of the data acquisition and management system of the various embodiments of the invention is that it provides a mechanism for conveniently associating with each point data source 1208, a configurable data fetch or acquisition frequency Such that the application environment 1120 can be configured to obtain, refresh, or update the point data 1110 as needed or desired." [0080]; Fig.1 shows client-server configuration; "point data 1110 and non-point data 1112 obtained from selected point data sources 1208, back-end data systems .

Regarding claim 4, Ougarov further teaches a publishing component configured to render the current value of the data tag and the user-defined metadata for the data tag available for discovery and retrieval by an external system ("each view references certain Tag member information including portions of the point data 1110 and non-point data 1112 which may be displayed or visualized in a specified manner. Aspects of Tag visualization in this manner may include the use of animation techniques to graphically depict the Tag's conditions and information." [0085]; "a suitable one or more solution servers 26 retrieves data for base data structure 50 at 110 from the data sources of back-end environment 10 that provide the data associated with base data structure 50." [0044]; See Fig.8-9).

Regarding claim 5, Ougarov further teaches wherein the external system is a gateway device that generates a graphical presentation of industrial data retrieved from one or more of the data tags ("the component builder 1226 and solution builder 1227 allow point and non-point data 1110. 1112 to be flexibly organized and presented using a graphically driven approach. In Such an approach, a user is able to create one or more components and views in an iconically and menu-driven manner." [0083]). Spriggs further teaches the graphical presentation is formatted in accordance with an asset model and the user-defined metadata ("The enterprise view 160 behaves as a graphical view of the enterprise tree 152 and the user can .
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Ougarov and James with the formatting of Spriggs. One of ordinary skill in the art would have been motivated to make this modification in order to allow “the user to incorporate machinery asset condition information in operational and maintenance Systems, and to incorporate many types of information relating to machinery asset conditions, regardless of the Source” (Spriggs, [Col.2, lines 22-25]).

Regarding claim 6, James further teaches wherein the odometer data type represents the cumulative quantity associated with the industrial asset (Fig.5 shows Net Steam Cycle Power and Net Gas Turbine Power which are interpreted as cumulative quantity values; "column 502 that provides a list of performance metrics relating to the performance of the power plant represented by the predefined power plant model. For each of the performance metrics included in column 502, a  and further comprises a fifth metadata field defining at least one of identities of one or more of the data tags that determine the cumulative quantity, a definition of a time interval over which the cumulative quantity is tracked, or a unit of measure for the cumulative quantity (Fig.5 shows Net Steam Cycle Power and Net Gas Turbine Power which are interpreted as cumulative quantity values. The appropriate units are also displayed in 506; "The asset data 406 represents and describes each asset in the power plant represented by the predefined power plant model 400, and includes property data 408 describing properties of each asset. Each asset type may have different sets of properties." [0040]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Ougarov with the odometer data type of James. One of ordinary skill in the art would have been motivated to make this modification in order to accurately and efficiently model the plant model since "The complexity of these power plant systems often requires considerable time to configure the properties and relationships of each asset for modeling" and "to predict performance of a variety of power plant types" (James, [0002]).

Regarding claim 7, Spriggs further teaches wherein the state data type represents a current state of the available states associated with the industrial asset ("Parametric alarms are alarms that are defined by using Boolean logic to combine a variety of conditions into one event which is preferably assigned a Severity. , and the state data type further comprises a fifth metadata field defining identities of one or more of the data tags that determine the current state of the available states ("The types of conditions that can be used in a parametric event include measurement location Statuses (e.g., Not Ok), measurement values (e.g., Direct Amplitude=5), date/time and Schedules" [Col.10, lines 42-45]; "the bargraph views 166 can show current values via nomenclature 179 and graphically show current status nomenclature (e.g. ok, not ok, alert, danger, alarm and no data)" [Col.15, lines 50-53]; “the user can associate each asset or node in the enterprise with a name and with a tag. Next, each machine asset can be populated with instrumentation assets by using menus, which associate further assets to the Selected machine asset, and by using dialog boxes which allow the user to associate properties with the particular asset Selected from the menu.” [Col.26, lines 33-38]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Ougarov and James with the state data type of Spriggs. One of ordinary skill in the art would have been motivated to make this modification in order to allow “the user to incorporate machinery asset condition information in operational and maintenance Systems, and to incorporate many types of information relating to machinery asset conditions” (Spriggs, [Col.2, lines 22-25]).

Regarding claim 8, Ougarov further teaches wherein the rate data type represents the rate associated with the industrial asset (Fig.9A shows tag component members 1322 associated with point data 110 and non-point data 1112; "One or more "Tag" value connections 1320 may further be defined for selected point data associated tag component members 1322 that are determined to change relatively frequently (e.g. current value or set point)" [0089]; Fig.9A shows data for pump and conveyor, which are an industrial asset), and the rate data type further comprises a fifth metadata field defining at least one of a minimum value of the rate, identities of one or more data tags that determine a value of the rate, or a unit of measure for the rate ("NAME, HLIMIT, LLIMIT, EUINT, and DESC reflect fields of the non-point data database 1405 that may be mapped to appropriate member names 1482 associated with particular component members 1322 for tags 1305 within the tag collection 1310. Information may thus be extracted from the non-point data database 1405 and used to populate the TagName, hiLimit, lowLimit, Units, and Description component members 1322 of the appropriate Tag 1305." [0105]); Fig.9A shows values for lowLimit and Units).

Regarding claim 9, Spriggs further teaches wherein the event data type represents the instantaneous event or the persistent event associated with the industrial asset ("an event manager object 132 is a Special plot presentation that displays an event manager view 262 of both system and alarm events. System events are specific events in time that refer to the health and operation of the System 10." [Col.20, lines 30-35]), and the event data type further comprises a fifth metadata field defining identities of one or more of the data tags that determine the instantaneous event or the persistent event ("the user can associate each asset or node in the enterprise with a name and with a tag. Next, each machine asset can be populated with instrumentation assets by using menus, which associate further assets to the Selected machine asset, and by using dialog boxes which allow the user to associate properties with the particular asset Selected from the menu." [Col.26, lines 33-38]; See Fig.13 which shows "a listing of all events associated with the system 10 for the specified time frame can be quickly accessed. Events include alarms, diagnostic Statuses, asset events (such as startup shutdown), and configuration events" [Col.21, lines 2-5]; “Clicking on an event associated with an asset will cause other active displays to display information associated with the event.” [Col.21, lines 7-9]; “The event processor module 36 controls the writing of events to the event list 85 of the system 10” [Col.12, lines 22-23]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Ougarov and James with the event data type of Spriggs. One of ordinary skill in the art would have been motivated to make this modification in order to allow “the user to incorporate machinery asset condition information in operational and maintenance Systems, and to incorporate many types of information relating to machinery asset conditions” (Spriggs, [Col.2, lines 22-25]).

Claims 11-18 recite method claims corresponding with system claims 1-4 and 6-9, and have similar subject matter. Therefore, claims 11-18 are rejected similarly as claims 1-4 and 6-9.

Claims 19-21 recite CRM claims corresponding with system claims 1 and 4-5, and have similar subject matter. Therefore, claims 19-21 are rejected similarly as claims 1 and 4-5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pantea et al (US2017/0126843) – Self-describing diagnostic data for presentation on mobile devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAJ AYOUB whose telephone number is (571)272-0838.  The examiner can normally be reached on M-F: 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FARAJ AYOUB/					/KAMINI S SHAH/                                                          Supervisory Patent Examiner, Art Unit 2127                                                                                                                            
Examiner, Art Unit 2127